 AUSTELL BOX BOARD CORPORATION345Austell Box Board Corporation and Truckdriversand Helpers Local Union No. 728. Case 10-CA-14131-2May 7, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn August 3, 1979, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.We find that the Administrative Law Judge cor-rectly concluded that Respondent violated Section8(a)(4) of the Act by discharging employee AlbertWayne Dillard because he threatened to complainto the National Labor Relations Board about alleg-edly discriminatory treatment. Thus, for the rea-sons set forth below, we agree with the Adminis-trative Law Judge that the explanation advancedby Respondent for Dillard's suspension and dis-charge was pretextual.Dillard was employed as a truckdriver by Re-spondent from June 1976 until his discharge on Oc-tober 27, 1978. Wayne Cohran, Respondent's vicepresident and administrative officer, stated that Dil-lard was a very good truckdriver, but said that hefired Dillard on the basis of various "work defi-ciencies" that had occurred since November 1977,with the deciding factor being Dillard's "harass-ment and intimidation" of Respondent's dispatch-er,3Mark Baxter, 3 days before the discharge.The events triggering Dillard's discharge oc-curred on October 24, 1978.4Late in the afternoonof that day, after Dillard discovered that he hadi Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative lass judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc.. 91 NLRB 544 (195()). enfd. 188 F2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for resersing his findings2 No exceptions were taken to the Administrative Law Judge's findingthat Dillard was not engaged in any protected actisil) with respect toany complaints voiced to Baxter and we need not decide that issue3 N exceptions were filed to the Administrative law Judge's findingthat Baxter was at all times material a supervisor within he meaning ofSec 2(l I) of the Act4 All dates hereinafter are 178 unless otlhervisc indicalted249 NLRB No. 44drawn a particularly undesirable driving assign-ment to Griffin, Georgia, for the next day, hephoned dispatcher Baxter and told him he wouldbe unable to drive on October 25, because his wifehad made an appointment for him to see a doctorabout a lingering leg injury. Although remarkingthat the notice was short, Baxter told Dillard to goto the doctor as planned.Cohran, who had come into Baxter's officeduring the dispatcher's phone conversation withDillard, instructed Baxter to call Dillard back andremind him that his failure to take the Griffin loadthe next day would result in his dropping for I dayto the bottom of the seniority board for dispatchpurposes, pursuant to a policy instituted that sameday.When Baxter complied and so advised Dillard,the truckdriver protested vehemently, shouting intothe phone sufficiently loud to cause Baxter to holdit away from his ear, thus allowing Cohran to hear.Dillard asserted that his leg was bothering him andcharged that he was being discriminated against.Dillard stated that there was no "damn way" hewas going to the bottom of the seniority board, andtold Baxter that he was going to take the matter tothe Labor Board. After the conversation ended,Baxter informed Cohran as to the nature of Dil-lard's comments and then left for the day.Several minutes later, as Baxter was driving offRespondent's premises, Dillard flagged him downand again accused Respondent of discriminatingagainst him and reiterated his intention to go to theLabor Board. Nevertheless, Dillard said that hewould perform the Griffin trip since he probablywould have to take it the following day anyway.On the next morning, October 25, Baxter relatedthe details of his parking lot encounter with Dillardto Cohran, including Dillard's threat to go to theLabor Board.During this conversation, Baxter also toldCohran that he did not believe that Dillard actuallyhad a doctor's appointment for October 25, butrather that Dillard was seeking a way to avoid theGriffin run. Cohran subsequently checked and as-certained that Dillard had an appointment on Octo-ber 23 which he had not kept, but that he had nodoctor's appointment for October 25.Later on October 25, after Dillard had returnedfrom the Griffin trip, Cohran notified him that hewas suspended, pending a review of his file.Cohran fired Dillard on October 27. The separa-tion notice given to Dillard stated: "Employee wasindefinitely suspended 10-25-78 pending review ofhis file. Review of his file indicated his overallwork performance was unsatisfactory. Employeewas dismissed 10-27-78 and the deciding factor 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas his harassment and intimidation of the dis-patcher which occurred on 10-24-78." Cohran inhis testimony cited the following "work deficien-cies" as contributing to his decision to fire Dillard:(1) one of Respondent's major customers com-plained to Cohran in November 1977 that Dillardrefused to accept a load of waste to be returned toRespondent; (2) Dillard made a late delivery to acustomer in early November 1977; (3) Dillardfailed to submit driver's logs on several occasionsin late November and early December 1977; (4) inearly 1978, Dillard allegedly threatened to burn upthe engine of his truck by saying he would put gasin it instead of diesel fuel, unless the truck was re-paired; and (5) an anonymous telephone callercomplained to Cohran in July or August 1978 thatone of Respondent's trucks-later determined tohave been driven by Dillard-had been followingthe caller too closely as he was driving on Atlan-ta's perimeter highway.Thus, according to Respondent, in the context ofDillard's employment background, his harassmentof Baxter on October 24 warranted Dillard's termi-nation. Accordingly, we examine first the October24 episode in determining whether Dillard's threatto seek redress from the Board was the actualreason for his discharge. We believe there is amplesupport for the Administrative Law Judge's con-clusion that there was no evidence that Dillardhad, in fact, harassed or intimidated Baxter. Theonly statement made by Dillard to Baxter whichcould be construed as a threat was Dillard's ex-pressed intention to go to the Board with his griev-ance. While Dillard talked loudly over the tele-phone, he did not do so when he met with Baxteroutside a few minutes later." As to whether thetelephone conversation constituted "harassmentand intimidation" it is significant that Cohran, al-though aware of the details of Baxter's telephoneconversations, said nothing to Dillard about themor about any attendant "harassment and intimida-tion" when Cohran saw Dillard in Respondent'sgarage shortly after the telephone conversations.Therefore, we agree with the Administrative LawJudge's finding that Dillard's purported "harass-ment and intimidation" of Baxter was nonexistentand that Respondent's reliance upon such as a "de-ciding factor" in his suspension and discharge dem-onstrates the pretextual nature of those actions.Further, the pretextual nature of the discharge isshown by the fact that, except for the anonymouscaller's complaint in July or August 1978, all of thedeficiencies in Dillard's work record cited by Re-spondent occurred at least 10 months before hisI Respondent does not contend, nor is there any evidence, that Dillardin any way ever threatened Baxter or anyone else with physical force.discharge. Even the anonymous complaint wasmade 3 to 4 months before the discharge. None ofthese work deficiencies was repeated, none had anyrelationship to events at the time of Dillard's firing,and Dillard was not disciplined for any of themwhen they occurred.What did occur, however, in close proximity toDillard's discharge were his threats to Baxter to goto the Labor Board; and Baxter's credited testimo-ny establishes that he specifically advised Cohranof these threats. In this connection, we find uncon-vincing Cohran's testimony that he could not recallwhether Baxter had so informed him prior to thesuspension and discharge; that, even if Baxter didtell him of Dillard's threats, Cohran "didn't attachany significance to it"; and that the first time he re-members hearing of Dillard's "Labor Board"threats was during the General Counsel's investiga-tion of this case about a month after Dillard's dis-charge.Baxter's testimony shows that Cohran was madeaware of Dillard's threats not once but twicewithin a day of their utterance. Cohran did notdeny that Baxter so informed him but stated onlythat he did not recall that happening and that, if itdid, he attached no significance to the threats.Thus, Cohran's disclaimer of knowledge, hedged asit was by his concession that Baxter might have in-formed him of the threats, must be viewed in thelight of that concession and all that such a conces-sion implies.Further, in considering Cohran's disclaimer, wehave taken into account that he-as other testimo-ny of his described below shows-was aware ofthe possible consequences which might befall Re-spondent from someone going "to the LaborBoard," as in 1977 a charge against Respondent ledto a Board settlement. We believe that Cohran,having undergone the experience of that earlierproceeding, would remember a threat of the kindmade by Dillard-thereby indicating that his lackof recollection of Baxter's apprising him of Dil-lard's threats may be attributable more to his rec-ognizing the importance which knowledge of suchthreats have in determining the nature behind a dis-charge, rather than to any lapse of, or hazy,memory on his part.Indeed, Baxter's testimony and Cohran's ambigu-ous and uncertain recollection of how and when heacquired knowledge of Dillard's threats indicatethat Cohran was dissembling when he testified thatthe threats played no part in the discharge of Dil-lard and that therefore the contrary is true, i.e., thethreats in fact motivated Cohran to suspend andthen terminate Dillard. AUSTELL BOX BOARD CORPORATION347Respondent, however, in its effort to show thatDillard's threats did not motivate any of Cohran'sactions, presented other testimony of Cohran inwhich he stated that a different employee whofiled charges with the Board against Respondent in1977 was retained. Those charges, however, result-ed in a settlement agreement under which Re-spondent was required to post notices in its plantstating that it would refrain from interrogating em-ployees about their union activities and would notthreaten or coerce employees for engaging in unionactivities. Thus, viewed in that context, this testi-mony of Cohran falls far short of proving its in-tended purpose. To the contrary, from these cir-cumstances, we, like the Administrative LawJudge, infer that Respondent's prior experiencewith that other employee's charges may well haveserved, in Dillard's case, to arouse Respondent'sopposition to further Board interference throughnew invoking of the Board's processes.Our dissenting colleague makes much of Re-spondent's stated belief that Dillard had lied aboutthe doctor's appointment in order to avoid theGriffin run, contending that such a belief legiti-mately could lead Respondent to conclude thatDillard should be discharged. However, Respond-ent's assertion that Dillard's fabrication of the Oc-tober 25 appointment was a cause of the dischargewas made for the first time at the hearing in thiscase, and was not mentioned at the time of Dil-lard's suspension or discharge. Respondent's at-tempt to offer an additional reason for the termina-tion is another indication that there was an ulteriormotive for Dillard's discharge. No other driverever had been disciplined by Respondent for ac-tions taken to avoid undesirable trips, even thoughother drivers had repeatedly done so to the pointthat the problem had reached such a magnitudethat Respondent found it necessary to institute anew dispatch rule intended to discourage such ac-tions; the new policy having been implemented onthe very day Dillard was suspended. Further, Re-spondent, knowing Dillard had missed the October23 appointment made for him by his wife, hadreason to believe Dillard had made a mistake as tothe date his appointment was scheduled, but in-stead presumed without further investigation hisbad faith in the matter. Such a presumption byCohran suggests that he was looking for an excuseto get rid of Dillard in retaliation for the employ-ee's threat to complain to the Board.In asserting that Dillard had a "spotty record,"our dissenting colleague states that Dillard had"run ins" with several customers. Although it isunclear what our colleague means by "run ins," ap-parently he is referring to Dillard's late delivery toa customer in early November 1977, and Dillard'srefusal later that same month to return a load ofwaste to Respondent's facility for a different cus-tomer. At most, these incidents were regarded byRespondent as minor transgressions at the time, asevidenced by the fact that Dillard was not repri-manded or disciplined about them then. In anyevent, we already have noted how remote in timethey were to Dillard's October 1978 suspension anddischarge.Our dissenting colleague's characterization ofDillard's work record demonstrates that he has ac-cepted at face value Respondent's self-serving ex-planation for Dillard's discharge. Contrary to hisassertion, the Administrative Law Judge has not at-tempted to substitute his judgment for that of Re-spondent. Nor have we.Instead, we have taken the usual and proper ap-proach of looking at all of the facts and circum-stances surrounding Dillard's termination to decidewhether there was any connection between it andDillard's threats to go to the Labor Board andhave concluded that there was. We are puzzled byour colleague's suggestion that it is somehow inap-propriate for the Board to examine closely the al-legedly legitimate reasons for a discharge advancedby a respondent in order to ascertain whether,absent the discharged employee's expressed inten-tion to seek Board redress, it is likely that the re-spondent would have discharged the employee forthose reasons. Not only is it proper for the Boardto make such an independent evaluation, it is obli-gated by the Act to draw its own inferences fromall of the evidence to determine the presence or ab-sence of discriminatory motivation.6In view of the shifting reasons proffered by Re-spondent for Dillard's discharge, the weakness ofthe work deficiencies cited against him, and thefact that Respondent's decision to suspend Dillardcame immediately after he threatened to go to theLabor Board, we conclude that the General Coun-sel has satisfied his burden of proving that Re-spondent terminated Dillard because of his statedintention to complain to the Board.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Austell BoxBoard Corporation, Austell, Georgia, its officers,I See Shattuck Denn Mining Corporation (Iron King Branch) v.VL.R.B. 362 F.2d 466. 470 (9th Cir. 1966); .L.R.B. v. Pacific GrindingWheel Co., 572 F2d 1343 (9th Cir 1978): Industry General Corporation.225 NLRB 1230 (1976) 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDagents, successors, and assigns, shall take the actionset forth in the said recommended Order.MEMBER TRUESDALE, dissenting:I dissent from the Administrative Law Judge'sconclusion, adopted by the majority, that Respond-ent violated Section 8(a)(4) by discharging employ-ee Dillard.The complaint alleged a violation of Section8(a)(l), (3), and (4) predicated on Dillard's dis-charge. The Administrative Law Judge found, andcorrectly so, that no independent violation of Sec-tion 8(a)(l) had been made out since the record didnot establish that Dillard, during his several con-versations with dispatcher Baxter or with Respond-ent's vice president, Cohran, was voicing a specificcomplaint about working conditions in furtheranceof a concerted interest. The Administrative LawJudge also concluded, and the record demonstrates,that the General Counsel failed to sustain hisburden of showing a connection between the dis-charge and Dillard's union activity. Accordingly,the Administrative Law Judge recommended dis-missal of the complaint's 8(a)(1) and (3) allegations.Despite these findings and recommendations, theAdministrative Law Judge concluded, and my col-leagues agree, that Respondent violated Section8(a)(4) of the Act by discharging Dillard. I dis-agree.As found by the Administrative Law Judge, Dil-lard was scheduled to make a delivery to a custom-er in Griffin, Georgia, on October 25, 1978, a tripwhich Respondent's drivers considered undesirablebecause it might well consume a whole day. Latein the afternoon of October 24, Dillard phoned dis-patcher Baxter and stated that he had a sore legand that his wife had scheduled an appointment forhim with a doctor on October 25. Baxter com-plained it was "a little late" to be so advised buttold Dillard to go ahead. Later, at Cohran's re-quest, Baxter telephoned Dillard and reminded himthat failure to make the delivery would cause Dil-lard to be dropped to the bottom of the senioritylist for purposes of the next dispatch. In turn, thiscaused an angry outburst on the telephone fromDillard, loud enough to be overheard by Cohran,that Respondent was "discriminating" against him,a charge Dillard repeated later, during a second ex-change with Baxter just before the latter left Re-spondent's premises for the day. Also during thesubsequent conversation, Dillard said he would goahead and take the Griffin run on October 25 sincehe would probably have to take it on October 26anyway and that would "ruin" his whole week.Cohran, upset by the angry exchange betweenDillard and Baxter which he had overheard, andwarned by Baxter on the morning of October 25that he suspected Dillard's claim about the doctor'sappointment was a fabrication, decided to reviewDillard's file. He also checked with Dillard'sdoctor and learned that Dillard had an appoint-ment scheduled on October 23 which he missed,but in fact had no appointment scheduled on Octo-ber 25. Cohran promptly suspended Dillard7and,after discussing Dillard with Respondent's mill su-pervisor, discharged him on October 27. Cohranadvised Dillard that Respondent had concluded hewas not "a suitable employee to be in contact withcustomers." Consistent with this explanation, Dil-lard's separation notice read that his file had beenreviewed and "his overall work performance wasunsatisfactory ...and the deciding factor was hisharassment and intimidation of the dispatcherwhich occurred on 10-24-78."As indicated previously, the Administrative LawJudge found no violation either of Section 8(a)(l)or of Section 8(a)(3) in Dillard's discharge. Never-theless, he concluded that the discharge violatedSection 8(a)(4) because during the second exchangebetween Dillard and Baxter on the afternoon ofOctober 24 Dillard repeated his charge that he wasbeing "discriminated" against and, in passing, men-tioned he would "go to the Labor Board." In find-ing that Dillard's threat to go to the Labor Boardwas Respondent's "real motive" for terminatinghim, the Administrative Law Judge reasoned asfollows: Respondent's asserted reasons for the ter-mination were "pretextual" because "harassmentand intimidation" of Baxter was "non-existent."Furthermore, Respondent's stated reliance on Dil-lard's work deficiencies as detailed in Dillard's filewas pretextual since these had occurred severalmonths before, were not repeated, had no relation-ship to events at the time of Dillard's suspension,and Dillard was not specifically disciplined forthem when they occurred. As for Respondent'sconcern over Dillard's unsuccessful effort to avoidthe October 25 trip, the Administrative Law Judgereasoned this could not have been the real motivefor discharging Dillard since Respondent merely"presumed" Dillard's bad faith in the matter.Hence, Respondent must have had an "ulterior mo-tivation in the suspension and discharge." The Ad-ministrative Law Judge found that "ulterior moti-vation" in Respondent's supposed resentment overDillard's chance remark to Baxter that he wouldgo to the Board, notwithstanding that previouslyother employees had threatened to go to the Boardwithout suffering reprisal by Respondent and that,in fact, one employee who had done so was still inRespondent's employ. The Administrative Law' In fact, Dillard reported to work on the morning of October 25 andmade he trip to Griffin; he was suspended by Cohran on his return. AUSTELL BOX BOARD CORPORATION349Judge, in discrediting Cohran, simply discountedthe significance of such evidence with the observa-tion that Dillard's threat "may well have constitut-ed the straw that broke the proverbial camel'sback."I submit that to state the Administrative LawJudge's analysis of this case, an analysis which mycolleagues apparently are willing to adopt, is to de-molish it. Put another way, the AdministrativeLaw Judge has attempted to substitute his judg-ment for Respondent's and, because his assessmentof the events that occurred differs from Respond-ent's, has concluded that Respondent's motive musthave been unlawful. However, a fair reading of thisrecord is that Respondent was faced with an em-ployee with a spotty record, a record that includedspecific complaints that Dillard had problems get-ting along with others and had "run ins" with sev-eral customers.sGiven Dillard's "run in" withBaxter, Respondent's reaction was entirely predict-able and understandable, particularly when coupledwith Respondent's belief that Dillard had liedabout a doctor's appointment to avoid the unwel-come Griffin run, a fabrication which, in Respond-ent's view, triggered the entire episode.It is not enough to suggest that Respondent'sconcern about Dillard's apparent fabrication of theOctober 25 appointment was not legitimate because"there existed a real possibility of genuine error onDillard's part as to the date of the appointment." Iknow of no duty on an employer's part to launch afull scale investigation into such a matter. Here Re-spondent checked with Dillard's doctor andlearned Dillard did not have an appointment onOctober 25. Whether or not Respondent's conclu-sion that Dillard had lied was correct is totally ir-relevant; the fact is Respondent believed Dillardlied to avoid taking the trip. In any event, contraryto the Administrative Law Judge, Respondent'sbelief does not and cannot "clearly demonstrate anulterior motivat;n in the suspension and dis-charge."Nor is the Administrative Law Judge's pretextfinding better s ported by his rejection of Re-spondent's characterization of the Dillard-Baxterexchange as one X which Dillard sought to harassand intimidate Baxter. There is no dispute thatthere was an angry exchange between the twoover the phone, loud enough to cause Baxter tohold the receiver away from his ear and forCohran to hear, and a subsequent face-to-face con-frontation between them. Moreover, Respondents Contrary to the Administrative l.aw Judge. I think this histor ofemployee deficiencies was relevant to the October 25 incident and that itmight well have led Cohran to tell Dillard, as he did, that Respondentdid not think he was "a suitable employee o be in contact with culstom-ers.notes that Dillard was once a professional wrestlerand asserts that Baxter found his physical presenceintimidating. On this record, it simply will not doto gloss over the possibility that Baxter, in fact,was intimidated or that Respondent might reason-ably have concluded this was Dillard's purpose inconfronting Baxter. In any event, the Administra-tive Law Judge's observation that there were nodirect threats hence ". ..Dillard's alleged 'harass-ment and intimidation,' of Baxter was non-existentand ...Respondent's reliance upon this ...is de-monstrative of the pretextual nature of such action[the suspension and discharge]" provides no basisfor concluding Respondent's asserted reasons forthe discharge were false.At bottom then, the Administrative Law Judgehas rejected a plausible and lawful explanation forRespondent's action.9Since I find his reason fordoing so unacceptable, I dissent. O' It is manifest that this is not a case in which the eidence has eslablished that the Employer has seized upon a trivial incident to rid itself fan employee for an unlawful motive, when in fact no other employewould have been disciplined for the same asserted reason Nor is therehere any evidence of disparate treatment. indeed, quite to the contrarythe only record evidence idicales that another employee who filedcharges with the Board was retained"' It passing, I note that my colleagues profess they are "puzzled by[Member ruesdalc's] suggestion that it is somehow inappropriate fr theBoard to examine closely the allegedly legitimate reasons for a dischargeadvanced by a respondent ." I can share in my colleagues' puzzle-ment since nowhere have I made such a "suggestion " Howeser I dosuggest to my colleagues that just as the piling of inference upon infer-erice is no suhstitute for proper analysis of the record as a whole, st toothe setting up and demolishing of strawmen is n substitute for reasonleddiscussiion of the issuesDECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge:This case was heard in Atlanta, Georgia, on May 8,1979. The charge was filed by Truckdrivers and HelpersLocal Union No. 728, herein called the Union, on No-vember 2, 1978' (amended December 14), and the com-plaint was issued on December 15, alleging violations ofSection 8(a)(1), (3), and (4) of the National Labor Rela-tions Act, as amended, herein called the Act, by AustellBox Board Corporation, herein called Respondent or theCompany. The primary issue in the case is whether Re-spondent suspended and discharged its employee AlbertWayne Dillard because of' his activity on behalf of theUnion and/or because he threatened to file a charge withthe National Labor Relations Board, herein called theBoard.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondent, I make the following:I All liates re 1978, unless other ise stlated 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONRespondent is a Georgia corporation with an officeand place of business in Austell, Georgia, where it is en-gaged in the business of recycling paper. During the cal-endar year preceding issuance of the complaint, Re-spondent sold and shipped finished products valued inexcess of $50,000 directly to customers located outsidethe State of Georgia. Respondent admits, and I find, thatit is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION STATUS OF THEUNIONThe complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Material FactsThis case was presented by the General Counselthrough two witnesses, Respondent's vice president andadministrative officer, Wayne Cohran, and Respondent'sdispatcher, Mark 0. Baxter.2These two established thatWayne Dillard began working for Respondent on acasual basis as a truckdriver in 1975. Because his workwas sufficiently good, he became a regular truckdriver inJune 1976. Dillard was active in an organizational cam-paign by the Union among Respondent's truckdrivers inearly or mid 1977. That campaign culminated in a Board-conducted election in the summer of 1977 which electionwas won by the Union. Thereafter, in the fall of 1977,Dillard was one of two employees on the Union's negoti-ating committee and met with Respondent's representa-tives on contract negotiations. His last such meeting wasin late December 1977. Because of a leg injury sustainedin January 1978, which left him incapacitated for aperiod, Dillard was replaced on the Union's negotiatingcommittee.Cohran admitted that Dillard was a very good truck-driver, but he testified that he had received complaintsfrom a South Carolina customer, Star Baby Tube, Inc.,in November 1977, regarding Dillard's refusal to accepta load of waste to be returned to Respondent. Accordingto Cohran, he discussed the matter with Dillard who ex-pressed a different version of the facts surrounding theincident. In any event, Cohran put the customer's com-plaints which were in letter form in a file retained byCohran, consistent with his practice of keeping "files" onindividual drivers.Dillard's file also reflected a letter from Cohran toDillard dated December 8, 1977, complaining about a2 While Respondent stipulated that Cohran was a supervisor within themeaning of Sec. 2(11) of the Act, there was no such stipulation with re-spect to Baxter. Respondent did stipulate, however, that Baxter, as dis-patcher, did reasonably direct the work force. Moreover, Baxter testified,without contradiction, that he had authority to grant employees time off.Based on the stipulation as well as the admitted authority to grant timeoff, I find that Baxter was at all times material a supervisor within themeaning of Sec. 2(11) of the Act.late delivery by Dillard to a customer in early Novem-ber. The letter also complained of Dillard's failure tosubmit driver's logs on occasions in late November andearly December. The letter concluded that in view ofthe late delivery and because of "previous difficulty incommunicating with another one of our major ac-counts"3further violations would prompt disciplinaryaction.Cohran testified that in early 1978 he was advised byJim Webster, Respondent's cost accountant, that Dillardhad complained that his truck was not pulling well andhad threatened to put gas in the truck rather than dieselfuel unless the truck was fixed.4While the truck was ap-parently repaired, and although the alleged threat wasnever carried out, Cohran put Webster's note on thematter in Dillard's file. However, it does not appear thatCohran ever discussed the matter with Dillard or ascer-tained Dillard's version of the alleged threat.There was one remaining criticism of Dillard voicedby Cohran. In July or August, Cohran received a tele-phone call from a man who complained that one of Re-spondent's trucks had been following him too closely asthe man was driving his automobile around Atlanta's pe-rimeter highway. The man, who stated that he hadgotten Respondent's name and the unit number from thetruck, refused to identify himself or to get further in-volved. Cohran shortly thereafter ascertained that thetruck involved could only have been that of Dillard. Hediscussed the matter with Dillard who refused to con-cede that he had followed anyone too closely. No disci-plinary action was taken by Cohran.Cohran's testimony regarding the foregoing employ-ment history of Dillard was not contradicted by Dillardwho was present at the hearing but was not called as awitness by the General Counsel. I infer from Dillard'sfailure to testify that Cohran's version of this history wasaccurate, including Cohran's version, where given, ofDillard's reponses when confronted on these matters.The events which more directly relate to the suspen-sion and discharge of Dillard occurred on October 24.Both Baxter and Cohran testified regarding these events.As between the two, I found Baxter to be more persua-sive and credit his version of the facts surrounding thesuspension and discharge of Wayne Dillard whereverthat version contradicts that of Chran. Baxter's recallwas obviously clearer than Cohrai. s and his relation ofthe sequence of events surrounding telephone conversa-tions with Dillard was more logical and probable. Ac-cordingly, in setting forth the facts of Dillard's suspen-sion, Baxter's version will be relied .!pon. Baxter testifiedthat on October 24, around 4:30 p.m., Dillard phonedBaxter from some place on Respondent's premises andtold Baxter that his leg had been bothering him, and thathis wife had made a doctor's appointment for him thefollowing day. Baxter told Dillard that it was a little lateto be so advised and Dillard indicated he had simply for-gotten to tell Baxter. Nevertheless, Baxter told Dillard to3 While not clear in either the letter itself (Resp. Exh. 2) or the testi-mony, I conclude that the reference to the major account was the StarBaby Tube complaint.4 According to Cohran, use of gas rather than diesel fuel would haveruined the engine. AUSTELL BOX BOARD CORPORATION351go ahead and go to the doctor. Following Dillard's callBaxter attempted to call the customer in Griffin, Geor-gia, whose load would have been delivered by Dillardthe following day, but Baxter could not reach the cus-tomer. Cohran, who had come into Baxter's officeduring Baxter's phone conversation with Dillard, toldBaxter to call Dillard and remind him that his failure totake the load the next day would result in his droppingto the bottom of the seniority board for dispatch pur-poses.5Baxter did as directed and encountered a vigor-ous protest from Dillard. Dillard's response was suffi-ciently loud enough to cause Baxter to hold the tele-phone away from his ear, and, also, to allow Cohran tohear." Baxter testified that Dillard protested that his legwas bothering him and complained that he was beingdiscriminated against. The latter remark he made threeor four times according to Baxter. Moreover, Dillardstated that there was no "damn way" he was going tothe bottom of the board. While perhaps unnecessary inview of Dillard's loud remarks which Cohran admittedlyheard emanating from Baxter's telephone, Baxter advisedCohran of "the nature" of Dillard's comments and there-after proceeded to go home for the day.As Baxter was driving off Respondent's premises Dil-lard "flagged" him down and accused Baxter again ofdiscriminating against him and stated his intention to takethe matter to the Labor Board. Nevertheless, Dillardstated that he would go ahead and take the Griffin tripsince he probably would have to take it the followingday anyway and that would "ruin" his whole week.7Baxter testified that the following morning he advisedCohran about his conversation with Dillard as he wasleaving the preceding evening.8Baxter added that healso told Cohran, in effect, that he did not believe Dil-lard's claim regarding a doctor's appointment and re-garded it as an effort to avoid the undesirable Griffintrip, the only trip available. Cohran, sometime during thei Beginning in the summer, Respondent had begun paying its driverson a mileage basis rather than by salary as it had previously done. Selec-tion of trips therefore became more critical. The initial trips each weekwere assigned on the basis of driver bids and seniority. Subsequent availa-ble trips within the same week were picked by the drivers in the order oftheir return to the plant, but if there was only one trip available when thefirst driver returned, that driver, under Respondent's system, was re-quired to either take that trip or drop to the bottom of the seniorityboard for bid purposes for any other available trips in the week. On Oc-tober 24, Respondent modified its system to require a driver who hadbeen dropped to the "bottom of the board" to pull at least one trip fromthat position. That modification was designed to prevent drivers who re-turned to the plant late in the week and rejected a trip from being able toexercise their regular seniority for initial trips the following week. Inshort, the drivers could not take Friday off and still get their regularchoice of runs on the following Monday. While the October 24 modifica-tion coincided with Dillard's problem herein it does not appear to be re-lated.6 One other individual, Greg Bartlett, a salesman for Respondent, wasin the room at the time but did not testify herein.7 The Griffin trip was considered undesirable by the drivers because itwas paid on a flat rate basis, and although it involved driving a relativelyshort distance it required a considerable amount of time since the custom-er took 5 or 6 hours to unload the truck manually. Such a trip mightconsume the whole day and preclude the driver from returning to Re-spondent's plant and bidding on other trips that became available duringthe day.^ While Baxter testified that he specifically told Cohran about Dillard'sthreat to go to the Labor Board, Cohran in his testimony stated he couldnot recall Baxter telling him that. I credit Baxter on the point.day on October 25, told Baxter that if Dillard came in heshould not pick a trip because he was suspended. How-ever, it was Cohran himself who saw Dillard upon hisreturn from the Griffin trip and informed him that be-cause of "recent events" Cohran was going to have tosuspend Dillard and review his file.It appears from Cohran's testimony that, even beforeadvising Dillard of the suspension, he had already re-viewed Dillard's "file" including Dillard's other trans-gressions noted above. Cohran also telephoned Dillard'sdoctor's office where a nurse had advised him that Dil-lard had had an appointment on October 23 which hehad failed to keep but did not have one for October 25.Cohran telephoned Dillard on October 26 and toldhim he was still reviewing his file. Cohran related in histestimony that after discussing the Dillard situation withLyn Puckett, Respondent's mill superintendent, and BobPrillman, another official of Respondent, it was conclud-ed that Dillard would be terminated. On October 27Cohran again called Dillard and advised him that inview of the infractions in his file Cohran and the "otherpeople" involved felt that he was just not going to makea suitable employee to be in contact with customers andDillard was being dismissed. Dillard was given an oppor-tunity by Cohran to resign but declined to do so.On October 30 Dillard was given a separation noticewhich, if not prepared by Cohran, was admittedly re-viewed by him. The statement on the notice in explana-tion of the separation reads as follows:Employee was indefinitely suspended 10-25-78pending review of his file. Review of his file indi-cated his overall work performance was unsatisfac-tory.Employee was dismissed 10-27-78 and the decidingfactor was his harassment and intimidation of thedispatcher which occurred on 10-24-78.Cohran gave Dillard a letter signed by him and datedNovember I reflecting the fact that Dillard had had nochargeable accidents while employed by Respondent andrecommending Dillard's driving ability. The letter notedthat any further inquiry regarding Dillard (by a prospec-tive employer) should be directed to Cohran.B. ContentionsThe General Counsel argues in his brief, in effect, thatDillard had not done anything to warrant his discharge.Dillard's "harassment and intimidation" of dispatcherBaxter referred to in Dillard's separation notice consistedonly of his complaints about discrimination and his threatto go to the Labor Board. The General Counsel con-tends that Dillard was engaged in protected activityunder the Act when he voiced his complaint to Baxterand expressed his intention to go to the Board.With respect to the voicing of complaints by Dillard,the General Counsel contends that the Griffin trip wasthe subject of "numerous driver complaints" and that"all the drivers," including Dillard, protested the Griffintrip and the method of payment therefor. Such protests,it is urged, constitute protected activity and a dischargefor such activity violates Section 8(a)(l) of the Act.----4 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is also argued by the General Counsel that to theextent that the discharge was related to Dillard's threatto go to the Labor Board it violated Section 8(a)(4) and(1) of the Act.The reasons advanced by Respondent for Dillard's dis-charge are said to be pretextual, and designed to cloakRespondent's unlawful reasons. The pretext is shown, ac-cording to the General Counsel, by Respondent's ad-vancement of additional reasons for the discharge at thehearing which were not referred to in Dillard's separa-tion notice, specifically Dillard's alleged effort to avoidan undesirable trip. A pretext is further reflected in Re-spondent's reliance upon old or stale transgressions inDillard's "file" to effectuate the discharge. Finally, theweakness of Respondent's primary basis for the dis-charge, the General Counsel argues, also clearly indi-cates the pretextual nature of the discharge.The General Counsel's argument with respect to thealleged 8(a)(3) violation is not clear. While it is pointedout that Dillard was a known and vocal adherent of theUnion, Respondent's basis for animosity toward him forhis union support is not clearly shown in the record.In this regard, the General Counsel's brief implies thatsince most of the deficiencies in Dillard's "file" consid-ered by Respondent in the discharge had occurredduring the height of Dillard's union activities it must bepresumed that they were pretextual and therefore couldnot support a legitimate discharge of Dillard severalmonths later.Respondent, relying upon Cohran's denial that Dil-lard's threat to go to the Board had anything to do withthe discharge decision, argues that Dillard was dis-charged for cause, and that no violation of the Act oc-curred. In Respondent's view, in its brief, simply stated,Dillard was discharged because he sought under guise ofa doctor's appointment to avoid an undesirable trip andthis act when considered in the context of his employ-ment background with Respondent and his harassment ofthe dispatcher warranted his separation.C. ConclusionAt the outset I do not believe the record establishes, asurged by the General Counsel, that Dillard was voicingany specific complaint about the Griffin run when he in-sisted that he was not going to be dropped to the bottomof the bid board in refusing to take the trip. The recordshows no complaint by Dillard about the Griffin runitself, and the implication is only that Dillard believed itunfair to penalize him for failing to take a run because hehad a doctor's appointment. In any event there was noevidence that Dillard, even if he voiced a complaintabout the Griffin run, was speaking for other employeesin doing so. The fact that one employee on his ownbehalf expresses to a supervisor a dissatisfaction with aworking condition does not constitute protected concert-ed activity simply because other employees have a simi-lar view. Omni International Hotel, 242 NLRB No. 45(1979). Moreover, "communication among employeeswith no purpose of advancing their common interest, isnot concerted activity." Diagnostic Center Hospital Corp.of Texas, 228 NLRB 1215, 1217 (1977). In the instantcase there was no showing that any complaint voiced byDillard to Baxter on October 24 regarding either the"Griffin run" or the dropping to the "bottom of theboard" was made with the purpose of advancing anycommon interest of the employees. Accordingly, I findthat Dillard was not engaged in any protected activitywith respect to any complaints voiced to Baxter regard-ing the Griffin run or being dropped to the bottom ofthe board. It follows that there was no independent vio-lation of Section 8(a)(1) of the Act, even if the dischargewere based on any complaints voiced by Dillard.In deciding whether Respondent violated Section8(a)(3), (4), and, by derivation, (1) of the Act, it must bedetermined whether the reasons asserted for the dis-charge were pretextual. As stated by the Court in Shat-tuck Denn Mining Corporation (Iron King Branch) v.N.L.R.B., 362 F.2d 466 at 470 (9th Cir. 1966):Actual motive, a state of mind, being the question,it is seldom that direct evidence will be availablethat is not also self-serving .... If [the trier offact] finds that the stated motive for a discharge isfalse, he certainly can infer that there is anothermotive. More than that, he can infer that the motiveis one that the employer desires to conceal ....The reasons asserted for Dillard's suspension and dis-charge here must be carefully considered.A pretext is indicated when the reasons asserted forthe discharge are equivocal or ill founded. In consideringRespondent's contentions regarding the basis for Dil-lard's suspension and discharge, I see no cause to departfrom those reasons stated in the separation notice givenDillard. There Respondent had asserted that the decidingfactor for its actions with respect to Dillard was "harass-ment and intimidation" of Baxter. Using the normalmeaning of those words, the record does not substantiateany finding that Dillard harassed or intimidated Baxter.It is true that Dillard vigorously expressed his satisfac-tion with having to "drop to the bottom of the board,"and even stated that there was "no damn way" he wasgoing to do it. But instead of persisting in this position,Dillard only a few minutes later advised Baxter that hewas going to take the Griffin trip. That as well as thefact that Dillard had actually driven the trip was knownto Cohran before Dillard was suspended. How Dillard'saction can be regarded as harassment was not adequatelyexplained on the record by either Cohran or Baxter.With respect to the claimed intimidation of Baxter therecord shows that Dillard talked loudly through the tele-phone to Baxter. There was not even loud talking, how-ever, when Dillard met Baxter outside a few minuteslater as Baxter was leaving. There is no contention thatDillard sought to fight Baxter or otherwise threatenedhim with physical harm. Respondent makes much of thefact that Dillard was allegedly a one-time professionalwrestler, and that his physical bulk was intimidating. Yetthere was no testimony that Dillard in any way threat-ened to use that bulk or past experience to harm Baxteror anyone else. Moreover, aside from his stated intentionof going to the Board, Dillard made no statements whichcould be regarded as a threat to Baxter. It is also signifi-cant that Cohran, although knowing of the details of Dil- AUSTELL BOX BOARD CORPORATION353lard's telephone conversations with Baxter, said nothingto Dillard about them and any attendant "harassmentand intimidation" of Baxter when Cohran admittedly sawDillard in Respondent's garage a short time after thetelephone conversations. Accordingly, I conclude thatDillard's alleged "harassment and intimidation" of Baxterwas nonexistent and that Respondent's reliance upon thisas a "deciding factor" in his suspension and discharge isdemonstrative of the pretextual nature of such action.A finding of a pretext is also supported by Respond-ent's further reliance upon Dillard's work deficienciesoccurring several months earlier. These deficiencies werenot repeated and had no relationship to events at thetime of Dillard's suspension. Further, Dillard was notspecifically disciplined for them at the time they oc-curred. Reference to them by Respondent in the separa-tion notice only substantiates Resposndent's recognitionof the weakness of the alleged basis for Dillard's suspen-sion and separation.Even if one goes beyond the reasons asserted in theseparation notice to consider Respondent's contention atthe hearing that the discharge of Dillard was related tohis alleged excuse of a doctor's appointment to avoid theGriffin trip, a pretext is still indicated. This is becausethere was no evidence that Respondent had ever disci-plined any other drivers for actions taken in avoiding un-desirable trips. That Respondent had encountered such aproblem was revealed by the necessity for its institutionof the new dispatch rule on October 24, which was ad-mittedly designed to keep drivers from refusing trips onFridays and yet exercising their regular seniority for bid-ding trips the following Monday. Finally in this regard,it is noted that Dillard was suspended without everhaving ascertained his position regarding the doctor's ap-pointment.Moreover, Cohran failed to explain why he did notaccept Dillard's explanation of the claimed doctor's ap-pointment when Cohran finally inquired of Dillard aboutit around the time of his discharge. Cohran, testified thathe "believed" Dillard had responded that his wife hadmade the appointment. Since Cohran's inquiry of thedoctor's office showed Dillard had an appointment onOctober 23, which Dillard had failed to keep, there exist-ed a real possibility of a genuine error on Dillard's partas to the date of the appointment. Under these circum-stances Cohran's unsubstantiated presumption of Dil-lard's bad faith in the matter clearly demonstrates an ul-terior motivation in the suspension and discharge.Based on the foregoing, I conclude that the reasons as-serted by Cohran for his actions with respect to Dillardwere in fact pretextual and I infer therefrom that Re-spondent's motive was one that Respondent desired toconceal.Considering the alleged 8(a)(3) violation in light of thepretext found herein, there appears to be little evidenceto establish that Dillard's past union activity was a factorin Respondent's motivation to discharge him. Dillard'sunion support was well known to Respondent and hadbeen for some time. But from a timing standpoint hisunion activity was remote to his discharge. And al-though Cohran conceded that Dillard was involved indriver disputes, the record does not establish that suchdisputes involved union activity, or were otherwise relat-ed to union matters around the time of his discharge.The absence of current union activity by Dillard wouldnot preclude the existence of lingering animosity on thepart of Respondent to a degree sufficient to motivate adischarge at the first good opportunity. However, suchanimosity must be shown to have existed initially or mustbe inferred from the circumstances of the discharge.That Respondent found fault with Dillard's workduring the time of his union activity in 1977 does notwarrant an inference, without more, that such fault find-ing indicated preparation for an unlawful discharge. Thisis particularly so because no evidence was presented todispute Respondent's contentions regarding Dillard'swork problems in November and December 1977, reliedupon in part in effectuating his suspension and dischargeconsidered herein. Thus, the criticism of his work at thattime cannot be considered as unfounded, unjustified, orpretextual. Accordingly, and because in my opinion thecircumstances of the suspension and discharge do not in-dicate any connection between such action and Dillard'sunion activities or sympathies I conclude, and find, thatthe evidence does not establish that Respondent was mo-tivated by unlawful union considerations in violation ofSection 8(a)(3) of the Act.The absence of a finding of a violation of Section8(a)(3) does not bar a finding that the basis of Dillard'ssuspension and discharge was violative of Section 8(a)(4)and (1). I am persuaded that, in view of the pretextualnature of Respondent's actions with respect to Dillard'sdischarge and because Respondent's decision on his sus-pension came so quickly after Dillard threatened to go tothe Board, an inference is warranted that Respondent'saction was provoked by such threat. That Respondentwas so provoked is also revealed in Cohran's unconvinc-ing attempt in his testimony to avoid any knowledge ofDillard's threat, an attempt that was thwarted byBaxter's admission that he had specifically advisedCohran of Dillard's threat.Cohran's attempt to show that Dillard's threat did notmotivate any of Cohran's actions was likewise unpersua-sive. Cohran's self-serving testimony that half a dozenother employees had threatened to go to the Board with-out encountering reprisal by Respondent falls short of es-tablishing the absence of unlawful motivation in Dillard'scase, Assuming other employees had made such threats,Dillard's threat, vehemently stated, may well have con-stituted the straw that broke the proverbial camel's back.But examining Cohran's testimony closely it appears thatonly one employee, Robert Harper, was still employedby Respondent after he had threatened to file, and hadfiled, charges with the Board. At least one such chargehad resulted in Respondent's entering into a settlementagreement and posting a "Notice to Employees" in con-nection therewith. Respondent's experience withHarper's prior charges could serve to provoke Respond-ent's opposition to further Board interference throughother employees invoking the processes of the Board.Aside from Harper, Cohran's testimony shows that otheremployees who threatened to go to the Board, or whowent to the Board, were already laid off or dischargedby Respondent at the time of their alleged threats. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing, I do not credit Cohran'sdenial that Dillard's threat to go to the Board was not afactor in his suspension and discharge, and I find, to thecontrary, that it was. The timing of the suspension, aswell as the other evidence of pretext noted above, consti-tutes that preponderance of evidence which destroys theclaimed lawful basis for Cohran's actions.9It is clear from applicable case law that the disciplineof an employee for the expression of an intention oftaking a grievance with his employer to the NationalLabor Relations Board violates Section 8(a)(4) and (1) ofthe Act. First National Bank & Trust Co., 209 NLRB 95(1974), enfd. 505 F.2d 729 (3d Cir. 1974); General Nutri-tion Center, Inc., 221 NLRB 850 (1975); Mitsibushi Air-craft International, Inc., 212 NLRB 856 (1974); SouthwestJanitorial and Maintenance Corporation, 209 NLRB 402(1974); Ertel Manufacturing Corporation, 200 NLRB 525(1972). Having concluded that Respondent's actions withrespect to Dillard were based on his threat to take hisclaim of discrimination to the Board, I find that Re-spondent thereby violated Section 8(a)(4) and (1) of theAct.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By suspending and discharging Albert Wayne Dil-lard because he threatened to take his claim of discrimi-nation to the Board, Respondent has engaged in, and isengaging in, unfair labor practices affecting commercewithin the meaning of Sections 8(a)(4) and (1) and 2(6)and (7) of the Act.4. Respondent did not violate Section 8(aX3) of theAct in the suspension and discharge of Albert WayneDillard.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act. Respondent having discriminatorily suspend-ed and discharged Albert Wayne Dillard, I find it neces-sary to order it to offer him immediate and full reinstate-ment without prejudice to his seniority or other rightspreviously enjoyed, and make him whole for any loss ofearnings he may have suffered by reason of his unlawfulsuspension and discharge. Backpay with interest thereonis to be computed in the manner prescribed in F. WI The move to suspend Dillard is only understandable in terms of histhreat to go to the Board, since there is no extrinsic evidence outsideCohran's self-serving and discredited testimony that Cohran decided tosuspend Dillard before Baxter communicated Dillard's threat to CohranThe delay between the suspension and the discharge was no more thananother attempt to give the appearance of deliberate consideration of thesituation in order to cloak the pretextual nature of Respondent's action.After all. essentially all the conduct upon which Cohran relied in effectu-ating the discharge was known by Cohran at the time of the suspensionWoolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).'0Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 'The Respondent, Austell Box Board Corporation, Aus-tell, Georgia, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Suspending, discharging, or otherwise discriminat-ing against any employee for expressing an intention oftaking a complaint to the National Labor RelationsBoard.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Offer Albert Wayne Dillard immediate and full re-instatement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, and make him whole for any loss ofearnings he may have suffered by reason of his unlawfulsuspension and discharge by Respondent in the mannerset forth in the section herein entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its plant in Austell, Georgia, copies of theattached notice marked "Appendix."'2Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent to10 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).The General Counsel in a supplemental brief urges reconsideration of theBoard's position with respect to the applicable interest rate as specified inFlorida Steel Corporation, supra. The interest rate is a policy matter forthe Board and not for the Administrative Law Judge. and I will not passupon the General Counsel's argument in this regard. In any event I notethat recent Board decisions adhere to the interest formula in Florida Steel.See, e.g., Neely's Car Clinic, 242 NLRB No 69 (1979). See also HansenCakes, Inc.. 242 NLRB No. 74 (1979)." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.l2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." AUSTELL BOX BOARD CORPORATION355insure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance to giveevidence, it has been decided that we violated the Na-tional Labor Relations Act, and we have been ordered topost this notice.WE WILL NOT suspend, discharge, or otherwisediscriminate against any employee for expressing anintention of taking a complaint to the NationalLabor Relations Board.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their rights under Section 7 of the Act.WE WILL offer Albert Wayne Dillard immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or anyother rights or privileges previously enjoyed, andmake him whole for any loss of earnings he mayhave suffered by reason of his unlawful suspensionand discharge.AUSTELL Box BOARD CORPORATION